Order unanimously modified in the exercise of discretion to the extent of requiring plaintiffs to serve an amended complaint wherein each plaintiff shall separately state his or its cause of action, and as so modified, affirmed, without costs. Eiaeh of the plaintiffs demands damages. in the sum of $1,000,000. As heretofore held by this court in this ease (7 A D 2d 441), in order to state a good cause of action special damages must be pleaded. There is nothing in this complaint from which it can be determined whether each of the plaintiffs sustained the damage set forth in paragraph 23d. A reading of the complaint would seem to indicate the plaintiffs sustained this damage jointly. True, counsel stated in open court that he intended by this pleading to allege identical damage with respect to each plaintiff. However, as indicated, the complaint does not so state. Concur —Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.